


110 HR 6220 IH: To amend the Workforce Investment Act of 1998 to make

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6220
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2008
			Mr. Kline of
			 Minnesota (for himself, Mr.
			 Boehner, Mr. McKeon,
			 Mr. Wilson of South Carolina,
			 Mr. Walberg,
			 Mr. Price of Georgia,
			 Mr. Sessions,
			 Mr. Barrett of South Carolina,
			 Mrs. Blackburn,
			 Mr. Hensarling,
			 Mrs. Drake,
			 Mr. Campbell of California,
			 Mr. Pence,
			 Mrs. Myrick,
			 Mr. Sam Johnson of Texas,
			 Mr. Goode,
			 Mr. Pitts,
			 Mr. Marchant,
			 Mr. Gingrey,
			 Mr. Bartlett of Maryland,
			 Mr. Fortuño,
			 Mr. David Davis of Tennessee,
			 Mrs. Bachmann,
			 Mr. Boustany,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Daniel E. Lungren of California,
			 Mr. Souder,
			 Mr. Chabot,
			 Mr. Feeney, and
			 Mr. Shadegg) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Workforce Investment Act of 1998 to make
		  non-union training programs eligible for Federal funding under the Green
		  Jobs program.
	
	
		1.Short titleThis Act may be cited as the Green
			 Jobs Improvement Act.
		2.Eligibility of
			 non-union programs for Green Jobs fundingSection 171(e) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2916(e)) is amended—
			(1)by amending subclause (I) of paragraph
			 (2)(B)(ii) to read as follows:
				
					(I)includes participation of industry and may
				include workforce investment boards, community-based organizations, qualified
				service and conservation corps, educational institutions, small businesses,
				public employers, cooperatives, State and local veterans agencies, veterans
				service organizations, and labor organizations, including joint
				labor-management training programs;
				and
					;
			(2)in
			 paragraph (2)(D)(iii)(I), by striking includes the equal participation
			 of and all that follows and inserting includes participation of
			 industry and may include workforce investment boards, community-based
			 organizations, qualified service and conservation corps, educational
			 institutions, small businesses, public employers, cooperatives, State and local
			 veterans agencies, veterans service organizations, and labor organizations,
			 including joint labor-management training programs;
			(3)in
			 paragraph (2)(E)(ii)(I)—
				(A)by inserting
			 and after adults or youth,; and
				(B)by striking
			 , and labor organizations representing workers in such industry
			 sectors; and
				(4)by amending paragraph (4) to read as
			 follows:
				
					(4)Worker
				protections and nondiscrimination requirementsThe provisions of sections 181 and 188
				shall apply to all programs carried out with assistance under this
				subsection.
					.
			
